FILED
                           NOT FOR PUBLICATION                              DEC 07 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM HOUSTON,                                 No. 08-17711

              Petitioner - Appellant,            D.C. No. 2:06-cv-01980-FCD-
                                                 CHS
  v.

D. K. SISTO,                                     MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                 Frank C. Damrell, Senior District Judge, Presiding

                          Submitted November 29, 2010 **
                             San Francisco, California

Before: SCHROEDER, THOMAS, and GOULD, Circuit Judges.

       Habeas petitioner William Houston challenges his California state

conviction of two counts of robbery. He contends that he was denied his Sixth

Amendment right to self-representation. The state court of appeal’s finding that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his request was untimely and its affirmance of the trial court’s denial of the request

for self-representation did not violate any clearly established Supreme Court

precedent. 28 U.S.C. § 2254(d)(1). The Supreme Court in Faretta v. California,

422 U.S. 806 (1975), confirmed that the right to represent oneself is embedded in

the Sixth Amendment, id. at 819, but the request for self-representation must be

unequivocal and timely, id. at 835–36. A request for self-representation must not

be a tactic to secure delay. Armant v. Marquez, 772 F.2d 552, 555 (9th Cir. 1985).

      The record supports the state court’s finding that petitioner’s request was

intended to cause delay. Petitioner had withdrawn his earlier request for self-

representation, and renewed it only on the day set for trial. See Fritz v. Spalding,

682 F.2d 782, 784–85 (9th Cir. 1982) (stating that in deciding whether a Faretta

motion was made for the purpose of delay, courts must consider the events

preceding the motion to determine whether defendant could reasonably be

expected to have made the motion earlier). Here, petitioner could, and did, make a

request earlier. The second request was appropriately viewed as a delaying tactic.

      AFFIRMED.




                                           2